Citation Nr: 0529468	
Decision Date: 11/03/05    Archive Date: 11/14/05	

DOCKET NO.  03-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  
(The veteran's claims file was transferred to the RO in 
Cleveland, Ohio, for expedited processing, and was 
subsequently returned to the RO in Little Rock, Arkansas.)  
The veteran, who had active service from February 1944 to 
January 1946 and from December 1946 to December 1949, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.

The issue of entitlement to service connection for residuals 
of a back injury will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.  

2.  A respiratory disorder was not manifested during service 
or for many years following the veteran's separation from 
service.  

3.  The veteran is not currently shown to have a respiratory 
disorder that is causally or etiologically related to during 
service, including any asbestos the veteran was exposed to 
during service.


CONCLUSION OF LAW

A respiratory disorder due to asbestos exposure was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that the VA will make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter from the 
RO to the veteran dated in December 2003 effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter satisfied the notification 
requirements of the VCAA by: (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claims; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran to 
provide any evidence in his possession that pertains to his 
claims.  The Board observes that under the VCAA, a claimant 
for VA benefits has the responsibility to present and support 
a claim for benefits.  38 U.S.C.A. § 5107(a).  

The Board acknowledges that the December 2003 VCAA letter was 
provided to the veteran after the initial unfavorable 
decision in this case, contrary to the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, in 
another case regarding the timing of the VCAA letter, the 
United States Court of Appeals for Veterans Claims held that 
in such situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Following 
the notice provided by the December 2003 letter, additional 
evidence was accumulated and the veteran submitted additional 
statements.  The RO subsequently reviewed that material, 
continued the denial of the benefits sought and issued a 
Supplemental Statement of the Case in February 2004.  The 
Board also notes that the veteran and his representative have 
not argued that any possible error or deficiency in the VCAA 
notice has prejudiced him in the adjudication of his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records from his first period 
of service are associated with the claims file, but records 
pertaining to the veteran's second period of service are 
unavailable as they were likely destroyed in a fire at the 
National Personnel Records Center.  Nevertheless, the veteran 
is not prejudiced in the adjudication of his claim for 
service connection for a respiratory disorder due to asbestos 
exposure since he has indicated that he received no pertinent 
treatment during service.  In addition, private and VA 
medical records identified by the veteran have been obtained.  
And while there is a possibility that there are additional 
private and VA medical records that are not associated with 
the claims file, the veteran has indicated that he has been 
unable to obtain any further private medical records, and as 
will be explained more fully below, any additional VA medical 
records are unnecessary to decide this claim for service 
connection for a respiratory disorder due to asbestos 
exposure.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the veteran's 
claim and in a statement from the veteran dated in December 
2003, he stated that he had nothing further to submit in 
support of his claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.




The Merits of the Claim

The veteran contends that he currently has a lung disorder 
that is due to asbestos he was exposed to during service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran relates that he worked in the engine room and 
that steam pipes, turbines and other areas were covered with 
asbestos to absorb heat from the high pressure steam lines.  
The veteran has stated that he had not smoked or used tobacco 
since 1957 when he occasionally smoked a pipe.  He also has 
stated that before he entered the military he worked in an 
electrical ship rebuilding electric motors and that after 
discharge he worked as a carpentry millwright.  The veteran 
went on to state in a December 2003 statement that he had 
never received treatment for his lungs during service and 
that all of his treatment for his lungs had been at the VA 
Medical Center in Poplar Bluff, Missouri.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or event occurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).
The veteran's service medical records from his first period 
of service in the United States Navy between February 1944 
and January 1946, as well as a report of medical examination 
performed in December 1949 in connection with the veteran's 
separation from service from the United States Army in 
December 1949, contain no evidence of any respiratory 
complaints, treatment or diagnosis.  Indeed, it is only 
recently that medical records document the presence of any 
respiratory disorder.  

For example, following a hospitalization of the veteran at a 
VA medical facility in April 2000, one of the final diagnoses 
was chronic obstructive pulmonary disease.  That diagnosis 
was also recorded following a VA hospitalization of the 
veteran in June 2001.  More recently, following a VA 
respiratory examination performed in January 2003, the 
veteran was diagnosed as having mild obstructive lung disease 
and mild restrictive lung disease.  

As such, there is ample evidence that the veteran currently 
has medical evidence of a current disability.  Also, given 
the veteran's service in the United States Navy, for purposes 
of this decision, it is presumed that the veteran was exposed 
to asbestos during that period of service.  However, what is 
missing from the veteran's claim is medical evidence of a 
nexus or a relationship between a currently diagnosed 
respiratory disorder and the in service exposure to asbestos.

As indicated above, the veteran was afforded a VA respiratory 
examination in January 2003 following which he was diagnosed 
as having mild obstructive and restrictive lung disease.  
Following that examination, the examiner's opinion that the 
most likely cause of the veteran's lung condition was 25 
years of working in a steel mill, exposed to dust and 
byproducts.  The examiner noted that steel mill working was 
well-know as a causal agent for development of lung disease, 
although the examiner acknowledged that the veteran was in 
the Navy for two years.  Given this history, the examiner 
indicated that the veteran's X-rays were referred for 
radiological examination by a specialist trained in reading 
asbestos exposure.  The examiner reported, however, that it 
was less likely that the cause of the veteran's obstructive 
lung disease was exposure to asbestos.  The examiner stated 
that the disorder was more likely secondary to 25 years of 
the veteran's employment in a steel mill.  

A January 2003 statement from Stuart S. Fagel, M.D., related 
that he had reviewed a recent chest radiographic examination 
of the veteran.  He concluded that there was little or no 
likelihood that the veteran's lung problems were related to 
asbestos exposure.  He noted that the veteran had only 
minimal scarring at the left lung base on the chest 
radiograph and that this was almost certainly the result of 
an old pneumonia.

Based on this record, service connection for a respiratory 
disorder due to asbestos exposure is not warranted.  The only 
opinions regarding the etiology of the veteran's currently 
diagnosed respiratory disorders were obtained following the 
January 2003 VA respiratory examination, and these opinions 
were not supportive of the veteran's claim.  While the 
veteran is clearly of the opinion that his currently 
diagnosed respiratory disorders are due to service, and more 
specifically due to asbestos he was exposed to during 
service, the veteran, as a lay person, is not competent to 
offer an opinion that requires medical expertise, such as the 
etiology of a respiratory disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran was clearly advised of the need to submit medical 
evidence of a nexus or a relationship between a currently 
diagnosed disorder and service, but no opinion was 
forthcoming from the veteran.  Since the only medical opinion 
of record as to the etiology of the veteran's currently 
diagnosed respiratory disorders demonstrates that they are 
unrelated to service, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
respiratory disorder due to service and any asbestos the 
veteran was exposed to during service.  Since the veteran is 
not currently shown to have a respiratory disorder that is 
associated with asbestos he is presumed to have been exposed 
to during service, any earlier dated private and VA medical 
records would not change the result in this case.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder had its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran claim and service 
connection for a respiratory disorder due to asbestos 
exposure is denied.


ORDER

Service connection for a respiratory disorder due to asbestos 
exposure is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for a back disorder 
discloses a need for further evidentiary development.  In 
this regard, the veteran has related different accounts of 
whether he received treatment for his back during service.  
In his initial May 2001 application for VA benefits, the 
veteran reported that he received treatment for back symptoms 
in 1949 at a medical facility in Fort Bragg, North Carolina, 
but in a December 2003 statement, the veteran stated that he 
was never treated for any of these conditions while on active 
duty.  

The RO requested alternative records from the National 
Personnel Records Center for the period of time between 
January 1949 and June 1949, only to be told that the search 
time needed to be narrowed to three months or less.  After 
informing the veteran in May 2003, the veteran responded that 
his treatment could have been in June, July or August, but he 
was unsure.  

In its Statement of the Case, the RO noted that the veteran 
stated that he might have been treated in those months and 
that the veteran was to advise the RO if he thought this was 
correct and would like the service department to conduct 
another search of records for that three-month time frame.  
It was also indicated that no action will be taken without 
further clarifying information from the veteran.  

However, having responded to the RO's May 2003 letter with 
the veteran's best recollection as to the time frame he may 
have been treated, the RO should have requested alternative 
records pertaining to the veteran for the months of June, 
July and August 1949 without the need for further 
clarification from the veteran.

The veteran has also related that he received treatment in 
1950 at the VA Medical Center in Dearborn, Michigan, which he 
described as the "Lincoln Park Vet Center."  There is a March 
1951 letter from the VA Hospital in Dearborn, Michigan, 
responding to the veterans' application for hospital 
treatment.  However, it does not appear that the RO made any 
attempt to obtain VA medical records from that time frame.  
The VA's duty to assist the veteran clearly extends to 
obtaining VA medical records.  VA has a duty to obtain all 
relevant VA and Governmental records prior to adjudication of 
a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should request alternative 
records pertaining to the veteran for the 
months of June, July and August 1949 for 
treatment the veteran may have received 
at Fort Bragg, North Carolina, utilizing 
his Army Service Number of 16244109.  



2.  The RO should obtain and associate 
with the claims file VA outpatient 
treatment records pertaining to the 
veteran dated in 1950 at the VA Hospital 
in Dearborn, Michigan, or its successor.  
If there is an indication that any such 
records had been transferred or retired 
to a Federal Records center, an attempt 
should be made to retrieve those records.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should review the 
claims file to determine whether there is 
sufficient medical evidence to decide the 
veteran's claim for service connection 
for residuals of a back injury.  If the 
record does not contain sufficient 
medical evidence to decide the claim, the 
veteran should be afforded a VA 
examination to answer the medical 
question presented in that claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


